DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 12, 16-17, 20, 23-31 are pending.  Applicant’s previous election of Group I, claims 1-8, 24-31 still applies.  Applicant traversal is based on their remarks related to the prior art rejection below, which is not persuasive as explained below and therefore the restriction is made final and claims 9, 12, 16-17, 20, 23 remain withdrawn.
Response to Amendment
Applicant’s amendment of 05/21/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 24-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8, 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547, see US equivalent US 2017/0283655) in view of Clapp et al. (WO 2015069454, citations made to U.S. equivalent 2016/0244625).
Regarding claims 1-8, 24-31, Kenney teaches a composition for 3D printing that includes a photoinitiator, light absorbing pigment (as in claims 6-7), and solvent (as in claim 8) (see abstract, [0086], [0102], [0028]).  The reactive part of the composition includes a vinyl functional polysiloxane (with multiple vinyl groups) and a mercapto functional polysiloxane (with multiple SH groups), each of which may include multiple different polymer chains, as in claim 2, and each of which may be branched, as in claim 5, ([0076], [0132], [0148]).  The mercapto functional siloxane is disclosed as having the same aspects as disclosed earlier in the reference with respect to the hydrogen functional siloxane but with the hydrogen groups replaces with SH groups ([0152]).  
Kenney teaches that the vinyl functional polysiloxanes have at least two vinyl groups ([0075]) which overlaps claims 24-25 and the location of the vinyl groups includes terminal and pendant locations as in claims 24 and 26 ([0076]).  Kenney also teaches a combination of different vinyl polysiloxane compounds in the A component and a combination of different mercapto polysiloxane compounds in the B component, and teaches that both types of 
Kenney teaches that the molar ratio of functional groups in the A and B components (i.e., vinyl and mercapto, respectively) overlaps the ranges of claims 28-29 ([0149], [0152]).  The weight ratio of the A and B components is not explicitly disclosed, but given the range of MW for the A and B components (discussed below) overlaps the MW in the present application, the number of vinyl/mercapto functional groups in each polysiloxane overlaps the number of functional groups in the present application, and the molar ratio overlaps the ratio in the present application, the weight ratio would also overlap the range of claim 27 (i.e., after converting molar ratio to weight ratio via MW and number of functional groups for each polysiloxane).
Kenney teaches photoinitiators that include, e.g., benzoin ethers ([0113]) which are also photoinitiators disclosed in the present specification as initiating the alkene hydrothiolation reaction ([0049], [0067] of the present PGPub).  Also, because Kenney teaches that the B component may be entirely mercapto functional (instead of Si-H, [0152]) the reaction being initiated via the photoinitiator would have to be the same alkene hydrothiolation reaction.  Therefore, Kenney teaches the claimed type of photoinitiator in terms of functionality and the vinyl and mercapto groups will inherently form crosslinking groups in the same way as in claim 31 because they are the same groups as in the present application as forming such bonds.
The MW of the vinyl functional polysiloxane is not disclosed however it is disclosed as having a range of viscosities ([0133]) and viscosity is disclosed as being adjusted via controlling the Mw ([0028]) therefore the MW of the vinyl polysiloxane is an art-recognized result effective variable that would have been obvious to optimized (including to values within the range of claims 3 and 4) in the process of optimizing the viscosity if the vinyl siloxane.  Additionally and 
The MW of the mercapto functional polysiloxane is disclosed as overlapping claims 3 and 4 ([0144], recall that the SH polysiloxane disclosure is the same as the H polysiloxane just with H changed to SH).  Additionally and alternatively, the SH polysiloxane is disclosed as having a range of viscosities ([0157]) and viscosity is disclosed as being adjusted via controlling the Mw ([0028]) therefore the MW of the SH polysiloxane is an art-recognized result effective variable that would have been obvious to optimized (including to values within the range of claims 3 and 4) in the process of optimizing the viscosity if the vinyl siloxane.  Additionally and alternatively, Kenney provides exemplified SH polysiloxanes with MW falling within the claimed range (e.g., the K component in Table 1, page 17 has a MW of about 8500, based on (Me)3SiO(1/2) MW = @81, MercaptopropylmethylSiO = @134, (CH3)2SiO = @74 and 8507=81*2+74*87.6+13.9*134). Thus, these MW values would be obvious to use for the SH polysiloxane formulae generally disclosed in Kenney because they are shown to be suitable MW for this ingredient via the examples.   
It is noted that the ingredients of claim 7 are not required in claim 7 (i.e., they remain optional per claim 6).
In addition and as an alternative to the above regarding the type of photoinitiator in Kenney and the relative amount of vinyl and mercapto polysiloxanes in Kenney, Kenney generally cites to the Clapp reference ([0156]) regarding using mercapto functional .
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Kenney teaches a different type of photoinitiator but is only looking at the photoinitiators used with the Si-H functional B component and is ignoring the photoinitiators that would work with the mercapto functional B component when the B component is mercapto functional instead of Si-H functional.  There is no question as to expectation of success in the prior art because the prior art teaches the same functional groups and initiators being used to cure a product in the same way as in the present application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787